Tilson, Judge:
The appeals listed in schedule B, attached hereto and made a part hereof, have been submitted for decision upon a stipulation to the effect that the price at the time of the exportation of the merchandise covered by said appeals, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China, for exportation to the United States, in the usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of the Tariff Act of 1930, is the appraised value, less any amount added under duress.
Accepting this stipulation as a statement of fact, I find and hold the proper dutiable export value of the merchandise covered by said appeals to be the appraised value, less any amount added under duress. Judgment will be rendered accordingly.